Citation Nr: 1023335	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to Agent Orange.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss from October 24, 2004 to June 20, 
2006, and a rating in excess of 10 percent from June 20, 
2006.

4.  Entitlement to a compensable rating for residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form November 1969 to June 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Cleveland RO 
in October 2005 and May 2006.  

The Board notes that a February 1981 rating decision denied 
service connection for a skin disorder.  However, since that 
time presumptive regulations have been enacted providing 
entitlement to service connection on a presumptive basis for 
certain skin diseases, including chloracne, as due to 
herbicide exposure.  As the revised regulations are pertinent 
to the Veteran's claim and such theory of legal entitlement 
was not available at the time of the 1981 denial, the Board 
has characterized the issue being on the merits, obviating 
the need for new and material evidence.  

In April 2007 the Veteran testified at a local hearing before 
a Decision Review Officer (DRO).  In March 2010, he testified 
at a Travel Board hearing before the undersigned.  
Transcripts of both hearings are associated with the claims 
file.

The matters of increased ratings for malaria and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hepatitis C is not shown to be related to 
his military service.

2.  During the March 2010 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
expressed his intent to withdraw the appeal on the issue of 
service connection for skin disorder; there are no questions 
of fact or law remaining before the Board in this matter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met; the Board has no further 
jurisdiction in the matter of whether new and material 
evidence has been received to reopen the claim of service 
connection for a skin disorder, to include as due to exposure 
to Agent Orange.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).

Given the Veteran's expression of intent to withdraw his 
appeal on the issue of service connection for a skin 
disorder, further discussion of the impact of the VCAA on 
this claims is not necessary.  

Regarding the Hepatitis C claim, a November 2004 pre-
decisional letter provided the Veteran with notice of VA's 
duties to notify and assist him in the development of his 
claim consistent with the laws and regulations outlined 
above.  In this regard, the letter informed him of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, and the assistance that VA 
would provide to obtain information and evidence in support 
of his claim.  While the Veteran did not receive notice 
regarding ratings or effective dates of awards (see Dingess, 
supra), such notice would only be relevant if the benefit 
sought were being granted.  Accordingly, no further 
development is required with respect to the duty top notify.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file and VA has obtained all pertinent/identified 
records that could be obtained.  The RO did not arrange for a 
VA examination; in this regard, there are four factors for 
consideration in determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the first criterion is met, there is no 
competent evidence to suggest the Veteran's hepatitis C is 
related to service or any incident therein that would merit 
further inquiry by way of obtaining a VA medical examination 
and opinion.  In reaching this conclusion, the Veteran's lay 
testimony has been considered, as will be discussed further 
below.

In sum, VA's obligations under the VCAA have been met.  
Accordingly, the Board will address the merits of the claim.



Analysis

Skin Disorder

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the March 2010 Travel Board hearing, the Veteran expressed 
his intent to withdraw the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for a skin disorder.  Consequently, there are no 
allegations of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.

Hepatitis C

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In general, to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files show, or fail to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

The Veteran contends that his hepatitis C is related to his 
military service.  In his original claim, he indicated that 
some servicemen had developed hepatitis after drinking out of 
an infected "lister" bag.  He added that at the time it was 
called hepatitis A which was later found to be hepatitis C.  
In March 2010, he testified that while he was in Cam Rahn Bay 
recuperating from malaria everyone in his barracks was 
quarantined for hepatitis.  All he could recall was that he 
was inoculated at the time.  He further stated that he had a 
bout of hepatitis after he separated from service.  He denied 
that it was related to his drug use.  He stated that he lived 
next to a bar in Madison and that many people in the bar had 
gotten hepatitis, not hepatitis C, from the drinking glasses.  
This occurred sometime between 1974 and 1976.  

The Veteran's service treatment records are silent for any 
complaints, findings, or diagnosis of any form of hepatitis.  
Similarly, there is no evidence that he had risk factors for 
contracting hepatitis, such as organ transplant, transfusion 
of blood or blood products, hemodialysis, accidental exposure 
to blood, intravenous or intranasal cocaine use, high risk 
sexual activity, or other direct percutaneous exposure to 
blood such as by tattooing, body piercing, acupuncture with 
non-sterile needles, and shared toothbrushes or shaving 
razors.

The earliest reference to hepatitis is found in a March 1984 
private treatment record.  That report indicates a reported a 
history of hepatitis in 1973.  A March 1985 record indicates 
that there was no history of syphilis or gonorrhea.  However, 
a February 1986 treatment note indicates that the Veteran 
reportedly had gonorrhea in service.  December 1997 
laboratory tests revealed the Veteran was negative for 
hepatitis A and B, but he was positive for hepatitis C.  A 
February 1998 liver biopsy revealed chronic, active 
hepatitis.  

In a February 2005 statement from the Veteran's estranged 
wife, she recalled that she met him one year after he 
separated from service and that they were married one year 
after they first met.  Approximately 3 to 4 months after they 
married, the Veteran's pattern of drug and alcohol abuse 
became evident.  She added that his medical history included 
hepatitis C, which had been treated with interferon but had 
failed.

Upon August 2005 VA examination for mental disorders, the 
Veteran reported that he was treated on the U. S. S. 
Sanctuary for malaria and quarantined for hepatitis.  He also 
indicated that he occasionally used marijuana in service and 
that he drank heavily until 1994.  

A November 2005 VA outpatient clinic note indicates the 
Veteran was seen for an evaluation of HCV.  The Veteran's 
private treatment records were reviewed.  The record noted 
that the Veteran had a history of cocaine and marijuana use, 
and that he quit in the 1980's.  He denied having any blood 
transfusions.  The physician's comments included "[h]igh 
suspicion that patient may have contracted HCV when he 
snorted cocaine in the late 80's."  It was noted in an 
addendum that the Veteran was very upset and angry regarding 
the physician's comment about how hepatitis C was contracted.  

On February 2008 VA examination for mental disorders, the 
Veteran reported that he had some problems with chemical 
dependency with cannabis from 1970 to 1992.

At the March 2010 Travel Board hearing, the Veteran testified 
that he believed he may have been infected with hepatitis C 
while being hospitalized for malaria.  He stated he had 
falcip malaria, which was the more serious of the two forms 
of malaria and that it caused the veins to collapse on both 
his right and left side.  He stated that every 3 to 4 hours 
they took his blood to find out which kind of malaria he had 
and that all during this time he was losing consciousness.  
He believed that it was possible that there was some type of 
contamination between drawing blood that frequently on a ship 
under the conditions of war and liquid going into his body.  

The Board has considered both the lay and medical evidence of 
records and finds that the preponderance of the evidence is 
against a claim of service connection for hepatitis C.

While the record clearly establishes that the Veteran has a 
current diagnosis of hepatitis C, there is no evidence of any 
risk factors in service.  A 1986 treatment record indicated 
the Veteran reported having gonorrhea in service; however, a 
preponderance of the evidence is against a finding that he 
had gonorrhea in service.  Service treatment records are 
negative for a diagnosis or treatment for gonorrhea and there 
is a conflicting record in March 1985 in which he indicated 
that he did not have a history of gonorrhea.  Such 
contradictory report of his own medical history greatly 
reduces his credibility on this point.

Furthermore, even if the Veteran was quarantined for exposure 
to hepatitis A, as his testimony indicates, there is no 
evidence in his service treatment records to show he had the 
diagnosis in service as alleged.  Further, there is no 
competent (medical) evidence to suggest that hepatitis A is 
related to hepatitis C, as alleged.  His assertion that 
contracted hepatitis C as a result of having blood drawn 
while being treated for malaria in service is pure conjecture 
and it is not supported by competent medical evidence.  By 
his own admission, this theory is no more than a suspicion 
and he did not indicate that there was any medical evidence 
to support that he contracted hepatitis in this manner.

Regarding the lay evidence of record, the Board notes that 
the Veteran, and any lay person, can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain.  Cf. Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also, Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007).  Under certain circumstances, he may also be 
competent to identify a medical condition and potentially 
address its etiology in cases where causation is observable, 
such as a fall causing a broken leg.  See Jandreau, 492 F.3d. 
at 1372.  

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  

In the Board's judgment, nexus evidence regarding the 
etiology of hepatitis C requires medical education, training, 
and experience that the Veteran here does not possess.  Thus, 
his assertion that his hepatitis C is related to service is 
not competent evidence in this case.

The only competent (medical) evidence of record suggests that 
the Veteran's hepatitis C was due to post-service cocaine 
use.  Both the Veteran and his ex-wife indicated that he used 
drugs post-service and while he objected to the physician's 
opinion, he did not offer a contrary medical opinion to 
refute such finding.

In the absence of competent (medical) evidence of a nexus 
between the Veteran's hepatitis C and service, a 
preponderance of the evidence is against the claim of service 
connection and it must be denied.


ORDER

The appeal of the claim of entitlement to service connection 
for a skin disorder, to include a secondary to Agent Orange 
exposure, is dismissed.

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that his service-connected malaria 
warrants a compensable rating due to residual symptoms he 
suffers as a result of the high fever he had while being 
treated in service.  The RO arranged for a VA examination in 
February 2008 to determine whether the Veteran had an organic 
mental disorder that was a residual of his malaria.  The 
examiner, a psychologist, stated that he could not 
substantiate from the data that the Veteran had an organic 
mental disorder as he fell into the mild range of cognitive 
impairment, where most people fell.  He added that there was 
evidence of problems with attention, concentration, and 
disorganized thoughts, but it was insufficient evidence to 
say there was a cognitive disorder.  He also noted that these 
symptoms could be related to the Veteran's service-connected 
PTSD.  He could support that a mental disorder existed, but 
stated that the evidence was insufficient to call it an 
organic mental disorder.  For further specificity, he 
recommended a neuropsychological evaluation by a physician to 
determine if there are residuals of the Veteran's malaria.  
Although the examiner recommended an additional evaluation by 
a physician, he was not afforded another examination.  Under 
the circumstances, additional development is needed to obtain 
an examination and medical opinion.

Moreover, by an October 2005 rating action, the RO granted 
service connection for bilateral hearing loss; an initial 
noncompensable disability rating was assigned, effective 
October 27, 2004.  In response, in a June 2006 letter to the 
RO, the veteran disagreed with the initial noncompensable 
rating assigned to the service-connected bilateral hearing 
loss.  The RO treated the statement as a new claim even 
though the appeal period had not expired with regard to the 
October 2005 rating decision.  The Board finds that the 
Veteran's statement is clearly a notice of disagreement (NOD) 
with the RO's October 2005 rating action.  Although the RO's 
January 2007 rating decision granted an increased rating of 
10 percent, effective June 20, 2006, the RO has not, however, 
provided him a statement of the case (SOC) concerning this 
claim, precluding him from perfecting an appeal to the Board.  
Thus, the issue of entitlement to an initial compensable 
rating for bilateral hearing loss prior to June 20, 2006 and 
a rating in excess of 10 percent from that date must be 
remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate examination by a physician 
to determine whether he has a residual 
organic mental disorder as a result of 
his service-connected malaria.  The 
claims file, and a copy of this remand, 
must be reviewed by the examiner, who 
must acknowledge receipt and review of 
these materials in any report generated 
as a result of this remand.  Based on a 
review of the record, to include the 
Veteran's assertions, the examiner must 
opine as to the following:

a. Does the Veteran have an organic 
mental disorder?

b. If so, is it at least as likely 
as not a residual of his service-
connected malaria?

The examiner must provide a clear 
rationale for any conclusions reached.  
If the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.

2.  Following such development, the 
RO/AMC should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve the claim, the RO/AMC 
shall issue the appellant and his 
representative a supplemental statement 
of the case.  Thereafter, the case should 
be returned to the Board, if in order.

3.  The RO/AMC should re-examine the 
Veteran's claim of an increased initial 
rating for bilateral hearing loss.  If no 
additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO/AMC should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the Veteran's 
withdrawal of the NOD.  If, and only if, 
the Veteran files a timely substantive 
appeal, should any issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


